DETAILED ACTION

	This Office Action is in response to Applicant’s Amendment dated 9/12/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 4-6, are  objected to because of the following informalities.    Appropriate correction is required.
►	With respect to claims 1 and  4-6, limitation “the seed layer” lacking antecedent basis should be changed to “the conductive seed layer” as consistent claimed language to define scope of claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 & 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
►	With respect to claim 12, 
		Line 4, “said portion” lacking antecedent basic renders the claim indefinite.   It is not clear that “said portion” refers to said portion of which claimed element.  *** Suggestion:  “said portion” should be changed to “said portion of said insulating layer covering said bottoms of the blind cavities”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-5 and 15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Mitarai et al [US 2018/0158695]
►	With respect to claim 1, Mitarai et al (figs 4-10, text [0001]-[0265]) discloses the claimed method of manufacturing at least one element (76, fig 7) crossing a substrate (71), comprising a step of electrodeposition of at least part of said element in an opening (through hole, fig. 7, part B) crossing the substrate and on a portion of a conductive seed layer (73, text [0083]) located on at least part of a surface of the substrate, said portion of the conductive seed layer being located on a same side of the opening as said surface of the substrate, wherein the substrate is assembled on a support (75)  and the conductive seed layer is located between the substrate and the support, and wherein the support and the conductive seed layer extend laterally beyond the substrate.
►	With respect to claim 4, Mitarai et al (fig 7) discloses a first additional layer (74, text [0079]) located between the support and the seed layer is capable of causing a lower adhesion of the conductive seed layer to the support than to the substrate.
►	With respect to claim 5, Mitarai et al (fig 7) discloses a first additional etch stop layer (74, text [0079] & [0061] with fig 4: adhesive 74 of support 75, similar to adhesive 52 has a characteristic of an additional etch stop) of the support is located between the support and the conductive seed layer
►	With respect to claim 15, Mitarai et al (figs 4-5, text [0001]-[[265]) discloses the claimed method of manufacturing at least one element (55/66,fig 5) crossing a substrate (51), comprising a step of electrodeposition of at least part of said element in an opening (through hole, fig. 4 part C) crossing the substrate and on a portion of a conductive seed layer (54]) located on at least part of a surface of the substrate, said portion of the seed conductive layer being located on a same side of the opening as said surface of the substrate, wherein the electrodeposition step comprises the forming of a solder bump (56, fig 5 part D) on the crossing element.
Claims 1, 4, 9-11 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Basker et al [US 2008/0164573]
►	With respect to claim 1, Basker et al  (figs 1-7, text [0001]-[0080]) discloses the claimed method of manufacturing at least one element (409, fig  4K) crossing a substrate (400), comprising a step of electrodeposition of at least part of said element in an opening (401, fig. 4J) crossing the substrate and on a portion of a conductive seed layer (405) located on at least part of a surface of the substrate, said portion of the conductive seed layer being located on a same side of the opening as said surface of the substrate, wherein the substrate is assembled on a support (407)  and the conductive seed layer is located between the substrate and the support, and wherein the support and the conductive seed layer extend laterally beyond the substrate.
►	With respect to claim 4, Basker et al (figs 4L-4M) discloses a first additional layer (406) located between the support and the conductive seed layer is capable of causing a lower adhesion of the conductive seed layer to the support than to the substrate.
►	With respect to claims 9-10, Basker et al discloses walls on the openings (401, fig 4B) are covered with an insulating layer (402) wherein said insulating layer is formed by thermal oxidation (text [0063] & [0052])
►	With respect to claim 11, Basker et al (figs 4A-4I) discloses a step of forming blind cavities (401, fig 4A) in a wafer comprising the substrate (400), and a step of removal of a portion of the wafer comprising bottoms of the blind cavities (figs 4A-4I).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mitarai et al [US 2018/0158695] or Basker et al [US 2008/0164573] as applied to claim 1 above, in further view of Besling et al [WO-2010/041165]
►	With respect to claim 2, the claimed range parameter of form factor However, the claimed range distance for the via penetrating the metal line is considered to involve routine optimization while has been held to be within the level of ordinary skill in the art. As noted in In re Aller 105 USPQ233, 255 (CCPA 1955)., the selection of reaction parameters such as temperature and concentration would have been obvious.  "Normally, it is to be expected that a change in temperature, or in concentration, or in both, would be an unpatentable modification. Under some circumstances, however, changes such as
these may be impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely degree from the results of the prior art...such ranges are termed "critical ranges and the applicant has the burden of proving 
such criticality... More particularly, where the general conditions of a claim are disclosed in the 
prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."
See also In re Waite 77 USPQ 586 (CCPA 1948); In re Scherl 70 USPQ 204 (CCPA 1946); In re Irmscher 66 USPQ 314 (CCPA 1945); In re Norman 66 USPQ 308 (CCPA 1945); In re Swenson 56 USPQ 372 (CCPA 1942); In re Sola 25 USPQ 433 (CCPA 1935); In re Dreyfus 24 USPQ 52 (CCPA 1934). 
►	With respect to claim 13, Mitarai et al and Basker et al substantially discloses the claimed method but does not expressly teach an additional seed layer in contact with said seed layer covers at least part of the walls of the opening.
	However, Besling et al teaches using the additional seed layer that covers at least part of the walls of the opening to provide an accurate scaling control in electrodeposition process (see Belsing et al, pages 5-6 for details).
	Therefore, it would have been obvious for those skilled in the art to modify process of Mitarai et al and Basker et al by using the additional seed layer that covers at least part of the walls of the opening, per taught by Besling et al, to provide a better control electrodepositing process for forming the at least element crossing the substrate without void.  Combination processes of Mitarai et al in view of Wang and/or Basker et al in view of Wang will provide the additional seed layer that covers at least part of the wall of the opening and in contact with the seed layer (73) of process of Mitarai et al and/or Basker et al.

Allowable Subject Matter

Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-5, 7, 9-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHHA S PHAM whose telephone number is (571)272-1696. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANHHA S PHAM/Primary Examiner, Art Unit 2819